Citation Nr: 0030830	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  97-27 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder, with headaches.   

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
narcolepsy.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1962 to 
October 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.

The Board notes that in the appellant's September 1997 
Substantive Appeal (VA Form 9), the appellant requested a 
hearing at a local VA office before a member of the Board.  A 
letter from the RO to the appellant, dated in June 1999, 
shows that at that time, the RO had scheduled the appellant 
for a Travel Board hearing in July 1999.  However, in a July 
1999 correspondence from the appellant's representative to 
the RO, the appellant's representative noted that the 
appellant wished to cancel his request for a hearing.  

Additionally, the Board further notes that the appellant's 
entitlement to a permanent and total rating for nonservice-
connected pension purposes was discontinued by an April 1999 
rating action, effective November 25, 1998.  In this regard, 
the appellant's representative, the Veterans of Foreign Wars 
of United States (VFW), submitted a September 2000 Informal 
Hearing Presentation, indicating that they were filing an 
untimely Notice of Disagreement (NOD) with the discontinuance 
of the appellant's nonservice-connected pension; and, in this 
context, they alleged that such discontinuance of VA pension 
benefits was clear and unmistakable error.  As such, the 
appellant, by and through his representative, appears to have 
raised the issue of clear and unmistakable error (CUE) in the 
April 1999 rating decision, which is final due to the 
untimeliness of the purported NOD.  See 38 U.S.C.A. § 7105 
(West 1991).  This matter, however, has not been developed 
for appellate review.  To the extent that the appellant 
wishes to pursue this CUE claim, he and his representative 
are advised that this matter should be specifically raised at 
the RO.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Accordingly, this 
matter is referred to the RO for appropriate action.


REMAND

The Board has carefully reviewed the record in this case in 
order to ascertain whether additional evidence may be helpful 
to the appellant.  In this regard, the Board notes that the 
available service medical records consists only of the 
reports of the appellant's enlistment examination, dated in 
October 1962, and his separation examination, dated in July 
1966.  Responding to the RO's request for medical information 
related to the appellant's active service, the National 
Personnel Records Center (NPRC) indicated, in June 1991, that 
the available requested records were forwarded at that time.  
Nonetheless, the Board notes that research of the July 1966 
separation examination report indicates that the appellant 
included a name of a physician who reportedly treated him for 
headaches during service.  Moreover, the research of that 
same report also reveals that a SF 88 consultation report, 
which was referred to by the examining physician during the 
July 1966 separation examination, was not in the records when 
received for processing.  Thus, in view of the foregoing, 
there is some indication from the information of record that 
not all of the appellant's service medical records were 
received by or forwarded to the RO in June 1991.

The Board further observes that it appears from the 
information of record that the appellant had been receiving 
Social Security Administration (SSA) benefits, but that 
according to a September 1998 decision, the appellant's 
benefits were discontinued when it was determined that his 
health had improved and he was able to work.  In this regard, 
the RO did attempt in December 1998, and in March 1999, to 
obtain from the SSA the records used in the disability 
cessation decision.  However, its efforts were unavailing as 
the SSA has not yet replied by informing whether such records 
exist. 

The Board notes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent to his claim, and expanded the VA's duty to 
notify the veteran and his representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  

Specifically, under Section 5103A (a)(1), in regards to the 
VA's duty to assist, the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, __ (2000) (to be codified at 38 U.S.C. § 5103A).  
In addition, under 5103A (c), in regards to obtaining records 
for compensation claims, in the case of a claim for 
disability compensation, the assistance provided by the 
Secretary under subsection (b) shall include obtaining the 
following records if relevant to the claim: (1) the 
claimant's service medical records and, if the claimant has 
furnished the Secretary information sufficient to locate such 
records, other relevant records pertaining to the claimant's 
active military, naval, or air service that are held or 
maintained by a governmental entity.  Id.  As reflected 
above, a review of the claims folder by the undersigned does 
disclose certain defects concerning the duty to assist 
created by this change in the law.  However, on remand, the 
RO should ensure adherence to the new statutory provisions.  

Accordingly, the case is REMANDED to the RO for the 
following:


1.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him at 
any time including during and following 
service, for headaches and sleeping 
trouble.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  

2.  The RO should also contact the 
National Personnel Records Center and 
request that it undertakes another search 
in order to ascertain if any additional 
service medical records have been 
associated with the appellant's file, to 
specifically include the medical entries 
listed on the July 1966 report of medical 
examination, and the SF 88 consultation 
report that was referenced in that same 
July 1966 report.

3.  Additionally, the RO should obtain 
and associate with the claims file copies 
of any written decisions concerning the 
appellant's claim for disability benefits 
from the Social Security Administration, 
and copies of any medical records 
utilized in reaching that decision.  

The RO should also obtain and associate 
with the claims file copies of any 
written decisions concerning the 
cessation of any SSA benefits, and copies 
of any medical records utilized in 
reaching that decision.  

4.  With respect to paragraphs 1, 2, and 
3, if the search for such records has 
negative results, documentation from the 
facility to that effect should be placed 
in the claims folder.

5.  After undertaking any additional 
development deemed necessary, the RO 
should readjudicate the issues of whether 
new and material evidence has been 
submitted to reopen a claim of 
entitlement to service connection for a 
seizure disorder, with headaches, and 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
narcolepsy.   

If the benefits sought on appeal remain denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



